CATES, Judge.
The habeas corpus proceedings below were instituted for the purpose of obtaining bail for the petitioner who is the appellant here.
The appellant is charged with rape.
From the order of the lower court denying bail, the appellant perfected this appeal.
After careful study of the record, we are convinced that under the doctrines enunciated in Colvin v. State, 36 Ala.App. 104, 53 So.2d 99, this appellant should have been allowed bail.
The decree of the lower court denying this appellant bail is therefore reversed, and it is hereby ordered that he be released upon furnishing bail in the amount of $3,000, to be approved by the Circuit Judge below, or by the Sheriff of Walker County, in compliance with Section 194, Title 15, Code of Alabama 1940.
Reversed and remanded with instructions.
PRICE, J., not sitting.